Per Curiam.

The parties are partners in an accounting firm, under a partnership agreement providing for arbitration of any disputes which shall arise between them in respect to the conduct of the partnership or of its dissolution or with respect to any other matter arising out of or relating to the partnership.
The petition and supporting affidavit fail to reveal any dispute in respect to the conduct of the partnership, and it is apparent that the only dispute which exists between the parties is whether the present firm shall be dissolved and a new firm formed with an additional partner. Parties cannot be compelled to arbitrate such an issue. The partnership may be dissolved in accordance with law and disputes may arise out of such dissolution which are subject to arbitration, but petitioners may not avail themselves of an arbitration proceeding, as they have sought to do, to force appellant to accede to their proposal for a new partnership or dissolution of the present partnership.
The order should be reversed, with $20 costs and disbursements to the appellant, and the motion denied.
Martin, P. J., Townley, Glennon, Callahan and Peck, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion denied.